Case 1:17-cv-00832-JTN-SJB ECF No. 104 filed 04/21/20 PageID.593 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JERMAINE HUNTER #242663,

               Plaintiff,                                     Hon. Janet T. Neff

v.                                                            Case No. 1:17-cv-832

JOHN JABOULIAN, et al.,

            Defendants.
____________________________________/

                            REPORT AND RECOMMENDATION

       The Court has before it Plaintiff’s Motion for Preliminary Injunction and Restraining

Order. (ECF No. 98.) Pursuant to 28 U.S.C. § 636(b)(1)(B), the undersigned recommends that

Plaintiff’s motion be DENIED.

                                          Background

       Plaintiff, a state prisoner incarcerated with the Michigan Department of Corrections

(MDOC), filed this action pursuant to 42 U.S.C. § 1983 alleging claims based on events that

occurred at the Michigan Reformatory (RMI) in 2014. Plaintiff’s remaining federal claims allege

that Defendants denied him proper dental treatment in violation of the Eighth Amendment and

retaliated against him in violation of the First Amendment.

       In May or June of 2019, in connection with an upcoming evidentiary hearing that

Magistrate Judge Carmody had set in this case, the MDOC transferred Plaintiff from the Thumb

Correctional Facility in Lapeer, Michigan, to the Earnest C. Brooks Correctional Facility (LRF) in

Muskegon, Michigan. (ECF No. 98 at PageID.553.) Plaintiff alleges that, while he was housed

at LRF, he filed a grievance against an MTU employee for refusing to process his documents for
Case 1:17-cv-00832-JTN-SJB ECF No. 104 filed 04/21/20 PageID.594 Page 2 of 4



filing in another case Plaintiff had filed in this Court. (Id. at PageID.554.) Plaintiff alleges that

on October 28, 2019, as a result of his grievance activity, he was transferred “across the bridge”

to Kinross Correctional Facility (KCF) in Kincheloe, Michigan. (Id. at PageID.556.) Plaintiff

requests that the Court remedy such “blatant abuses of government authority and/or retaliatory

conduct [by] MDOC Prison Officials,” by ordering Defendants to transfer Plaintiff back to URF.

(Id. at PageID.588.)

                                             Analysis

       In determining whether to grant injunctive relief, a court considers the following factors:

(1) whether the movant is likely to prevail on the merits; (2) whether the movant would suffer

irreparable injury if the court does not grant the injunction; (3) whether a preliminary injunction

would cause substantial harm to others; and (4) whether a preliminary injunction would be in the

public interest. See Samuel v. Herrick Mem’l Hosp., 201 F.3d 830, 833 (6th Cir. 2000). These

are factors to be balanced and not prerequisites to be met. See Six Clinics Holding Corp., II v.

Cafcomp Sys., Inc., 119 F.3d 393, 400 (6th Cir. 1997)). The decision whether to grant injunctive

relief lies within the court’s discretion. See Dana Corp. v. Celotex Asbestos Settlement Trust, 251

F.3d 1107, 1118 (6th Cir. 2001).

       Denial of injunctive relief in this case is proper for several reasons. First, Plaintiff has

presented no evidence supporting the conclusion that he is likely to prevail on the merits of his

claims in this case. Second, even if Plaintiff had presented such evidence, Plaintiff has an

adequate remedy at law for the injunctive relief he now seeks: he may file a lawsuit against the

MTU employees for retaliation and seek an award of damages. Third, the public interest is not

served by interference with the MDOC’s day-to-day operations in the absence of a compelling

reason warranting such relief.


                                                 2
Case 1:17-cv-00832-JTN-SJB ECF No. 104 filed 04/21/20 PageID.595 Page 3 of 4



       Finally, and perhaps most importantly, the relief Plaintiff requests in his present motion

bears no relationship to the claims or wrongful conduct alleged in the instant case. A party

seeking a preliminary injunction “‘must necessarily establish a relationship between the injury

claimed in the party’s motion and the conduct asserted in the complaint.’” Colvin v. Caruso, 605

F.3d 282, 300 (6th Cir. 2010) (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)).

“This is because ‘[t]he purpose of interim equitable relief is to protect the movant, during the

pendency of the action, from being harmed or further harmed in the manner in which the movant

contends [he] was or will be harmed through the illegality alleged in the complaint.’” Id. (quoting

Omega World Travel, Inc. v. Trans World Airlines, 111 F.3d 14, 16 (4th Cir. 1997)). Claims

against non-defendants do not relate to issues raised in the complaint.          See, e.g., Griffin v.

Williams, No. 1:CV-10-2472, 2011 WL 2600969, at *2 (M.D. Pa. June 29, 2011) (denying

preliminary injunctive relief because, among other reasons, “Plaintiff’s complaint that a non-

Defendant broke his typewriter is not properly before the court because it is not related to the issues

raised in the complaint”). Plaintiff’s claims in this case concern events that occurred in 2014 at

RMI, while his instant motion is based on an alleged retaliatory transfer MTU employees initiated

in 2019. Plaintiff’s request bears no relationship to the instant case.

       In sum, consideration of the foregoing factors weighs heavily against granting Plaintiff’s

motion.

                                             Conclusion

       For the reasons set forth above, I recommend that the Court deny Plaintiff’s Motion for

Preliminary Injunctive Relief. (ECF No. 98.)




                                                  3
Case 1:17-cv-00832-JTN-SJB ECF No. 104 filed 04/21/20 PageID.596 Page 4 of 4



                                           NOTICE

       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



Dated: April 21, 2020                                      /s/ Sally J. Berens
                                                          SALLY J. BERENS
                                                          U.S. Magistrate Judge




                                               4
